Citation Nr: 1648352	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  11-12 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a previously denied and now final claim of service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for fibromyalgia.

4. Entitlement to service connection for lipomas.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In September 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing held via live videoconference.  A transcript of that hearing has since been prepared and is associated with the Veteran's electronic claims file.  

The issues of entitlement to service connection for bilateral hearing loss and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Evidence associated with the claims file since the initial denial of entitlement to service connection for bilateral hearing loss includes evidence that relates to an unestablished fact necessary to substantiate the claim, and that is not cumulative or redundant of evidence previously of record.

2. The evidence clearly and unmistakably shows that the Veteran's lipomas diagnosed in 2002 pre-existed service, but were not aggravated by his active service.

3. The Veteran's lipomas which were diagnosed after separation from active service are not causally related to any incident of active service, to include environmental exposure.  


CONCLUSIONS OF LAW

1. New and material evidence has been submitted sufficient to reopen the previously denied and final claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2. The criteria for service connection of lipomas have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of a letter sent in October 2009.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. New and Material Evidence

In the instant matter, the Veteran seeks to reopen a claim of service connection for bilateral hearing loss.  

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.    

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  An unappealed decision by the RO is final one year from the date notification of the determination is mailed to the claimant.  38 C.F.R. §§ 20.302, 20.1103 (2015).  

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2015).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

In a July 2007 rating decision, the RO denied service connection for bilateral hearing loss because bilateral hearing loss for VA purposes was not shown in service medical records nor demonstrated by the objective findings of a May 2007 VA examination.  The Veteran did not appeal that decision nor was new and material evidence received within 1 year of that rating decision.  Thus, it became final.  

The Veteran filed a claim to reopen the previously denied decision in November 2009.  During the development of this claim, various VA medical records were associated with the claims file.  Those records include Audiology consult reports conducted in March 2014 showing word recognition scores of 80 in the right ear and 82 in the left ear (See CAPRI, 4/16/2016, p. 441); and December 2015 showing word recognition scores of 92 percent in the right ear and 88 percent in the left ear (See CAPRI, 4/16/2016, p. 80).  

Upon review, the Board finds that new and material evidence has been received to reopen the previously denied and final claim for bilateral hearing loss.  The Board finds that the March 2014 and December 2015 Audiology consult reports are "new" in that they were not associated with the claims file at the time of the prior denial.  The Board also finds that the evidence is "material."  Particularly, the Board recognizes that hearing loss for VA purposes is defined as when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent per 38 C.F.R. § 3.385 (2015).  As such, these new VA records show that the Veteran currently has bilateral hearing loss for VA purposes per the Maryland CNC scores.  

In light of this, the Board finds that new and material evidence has been submitted.  As is discussed in more detail in the below remand, the complete records from those two reports are not available, particularly the audiometric data, triggering the duty to assist in this matter.  

Accordingly, the Board finds that the petition to reopen the claim for service connection for bilateral hearing loss is granted and this matter is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.

In the instant matter, the Veteran has a present diagnosis of lipomas.  Lipomas were not recorded in his entrance examination conducted in 2001.  A review of his service treatment records revealed that on July 22, 2002, the Veteran was diagnosed with two lipomas on his back.  They were not painful.  Veteran reported that he had had them "for a while" and that they caused no problems, but that he wished them to be looked at because "it's there."  (See STRs, 4/24/2007, p. 78-79).  The Veteran's VA treatment records indicate that he has had twelve lipomas removed between 2009 and the present.  Those records do not provide any etiology evidence regarding the cause of the Veteran's lipomas.  (See, e.g., VVA, Capri, 6/13/2016, 
p. 24; VVA, Capri, 9/30/2015, pp. 593).  

In connection with his claim, the Veteran was afforded a VA examination in July 2016.  At that time, the examiner diagnosed excised lipomas; the Veteran did not have any active lipomas at the time, but rather twelve well-healed scars from lipoma removal.  The Veteran reported at that time that his lipomas had manifested in 2006, roughly six months after separating from service.  At that time, the Veteran denied having lipomas in service, despite the July 2002 diagnosis.  The examiner stated that the condition was less likely than not incurred in or caused by active service, to include exposure to any chemicals during active service, because the Veteran explicitly denied developing lipomas until after separation.  The examiner also stated that there is no causal relationship between environmental exposures of any type and the development of lipomas in the medical literature.  The cause of lipoma development is generally considered idiopathic, although they may be caused from minor trauma or genetic conditions.  The risk factors for developing lipomas include being between 40-60 years of age, having certain other disorders, which are genetic and would not be related to service.  In support of this opinion, the examiner cited to treatise evidence published by the Mayo Clinic regarding lipomas.  (See VVA, C&P Examination, 7/12/2016)

An addendum opinion was obtained on July 21, 2016.  At that time, the examiner updated the earlier opinion to acknowledge the July 2002 diagnosis of lipomas in service.  The examiner stated that the Veteran admitted in 2002 that he had two "bumps" on his back which he had had for a while.  The examiner stated that lipomas are very slow growing benign fat tumors and were very likely present prior to service.  The examiner stated that the Veteran enlisted only six months prior to the July 2002 diagnosis, so it was very unlikely that the lipomas occurred in that narrow window.  The examiner also stated that the present lipoma diagnosis (in fact, the Veteran only had scars from lipoma removal and did not have any active lipomas at the time) was unlikely related to the lipomas noted in July 2002 because lipomas are not spread or contagious- each are individual fat tumors that occur independent of one another.  It was found that two of the scars noted on the prior examination were likely the result of the two lipomas noted in 2002 being removed at a later date.  The examiner also reiterated that there is no causal relationship between environmental exposures and the development of lipomas in the medical literature.  (See VVA, Capri, 8/19/2016, p. 11).  

In light of the findings of the addendum opinion, namely, that the lipomas found in 2002 very likely preexisted service, an additional addendum opinion was obtained on August 4, 2016.  The examiner stated that it is undebatable that the Veteran's two lipomas found in July 2002 could not have manifested between enlistment and his diagnosis.  The examiner cited to a published lipoma overview which stated that lipomas are generally small, are movable with a soft and rubbery consistency, do not cause pain, and remain the same size over years or grow very slowly.  The examiner stated that, although the presumption of soundness is accepted as the standard on the enlistment examination, the two lipomas on the Veteran's back found in July 2002 would not have been detected on a routine physical examination such as the enlistment examination.  The only way they would have been detected would have been by a very detailed physical palpation of the Veteran's back by the examiner, which is not done on a routine physical examination.  Because of the slow growth rate of lipomas, they could not have manifested between enlistment and the July 2002 diagnosis.  The examiner stated that the condition, which clearly and unmistakably preexisted service was not aggravated beyond its natural progression by an in-service event, injury or illness, because there is nothing about the nature of the Veteran's service that would have influenced the development of the two lipomas found in 2002.  The cause of lipoma development is idiopathic, although they may be caused by minor trauma or genetic conditions.  There is no causal relationship between environmental exposure of any type and the development of lipoma in the medical literature.  (See VVA, C&P Examination, 8/4/2016).

In light of this evidence, the Board finds that the two lipomas diagnosed in July 2002 clearly and unmistakably preexisted service.  In reaching this conclusion, the Board acknowledges the Veteran's hearing testimony in which he reports that his lipomas were large, roughly the size of a grape, and manifested within six months to a year when they did occur.  (See Hearing Testimony, 9/14/2016, p.8).  A lay person is competent to report observable symptomatology of an illness or injury, and therefore, this testimony is competent.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, not all competent evidence is of equal value.  The Board finds that the Veteran's testimony is less credible and therefore less persuasive than the opinion rendered by the VA examiner.  Factors to include when assessing the credibility of lay evidence includes facial plausibility, internal consistency, consistency with other evidence, self-interest or bias, lay statements made during treatment, time of creation of evidence, and erroneous recollection.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this instance, the Board also recognizes that the Veteran's reports of the manifestation of his lipomas have been inconsistent across the record.  In his 2002 diagnosis, he reported that he had had the lipomas on his back for a long time prior to the diagnosis.  He then reported in his July 2016 examination that his lipomas did not manifest until 2006, roughly six months after separation from service.  He now reports that that they manifested in between his enlistment and diagnosis, essentially between December 2001 and July 2002.  The internal inconsistency of these statements, in connection with the inconsistency with other medical evidence, the lay statements made at the time of the initial diagnosis, and self-interest of the Veteran serve to make this testimony much less credible than the medical opinion rendered by the VA examiner.  The opinion of the VA examiner was made by a medical professional and supported by citation to known medical principles and medical treatise evidence.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  The Veteran's own contemporary statement, made in July 2002 also supports the finding that the lipomas diagnosed during service clearly and unmistakably preexisted service.  As such, the Board finds that the lipomas noted in 2002 did not manifest during active service.  

The Board just found that clear and unmistakable evidence show that that the two lipomas noted in 2002 pre-existed service.  Next the Board finds that the evidence clearly and unmistakably shows that these lipomas were not aggravated by his period of active service.  In reaching this conclusion, the Board finds the August 2016 addendum opinion, which considered the Veteran's complete medical history, to be the most probative evidence on this point.  The August 2016 addendum found that there is nothing about the nature of the Veteran's service that would have influenced the development of the Veteran's two lipomas on his back.  This conclusion was supported by known medical principles and reference to medical treatise evidence which supports lipoma growth as being idiopathic and that there is no known causal relationship between environmental exposures and lipoma development.  Although the Veteran has expressed his disagreement with this medical opinion, he has not provided any competent evidence that his two lipomas, diagnosed in 2002, were worsened beyond their natural progression prior to removal.  There is simply no evidence of record that would contradict the 2016 medical opinions finding that the condition was not aggravated by active service.  As such, service connection for the two lipomas diagnosed in 2002 must be denied.  

Concerning the remaining lipomas which manifested after the Veteran separated from active service, the Board also finds that service connection is not warranted.  In reaching this conclusion, the Board refers to the medical opinions rendered in July and August 2016, particularly to the July 21, 2016, opinion which states that lipomas are individual fat tumors that occur independent of one another, and that are not spread or contagious, and therefore are unlikely the result of the two lipomas diagnosed during service or any other environmental exposure incurred during active service.  The available medical opinions also clearly support the finding that lipomas are not related to any type of environmental exposure which could have occurred during active service because the risk factors for developing lipomas include age, certain other disorders, and genetic disorders, but not environmental exposure.  These opinions were supported by known medical principles and medical treatise evidence.  Indeed, the July 20216 skin disease examination report notes that the Veteran stated that he always wore his protective equipment including "a bunny suit and double gloves with tape, and mask, always, some guys didn't but I always did."  Additionally, it noted that he denied any specific hazardous chemical spill/enviornmental exposure or accident specifically.  This evidence, as reported by the Veteran, supports the conclusion of the VA opinions of record stating that the lipomas are idiopathic and not related to environmental exposures.

Although the Veteran has testified as to his disagreement with these medical opinions, and the Board recognizes that lay evidence may be competent on a variety of matters concerning the nature and cause of disability, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an etiological conclusion regarding the cause of his lipomas, which involve complex process not observable to a lay person.  As stated above, when viewing all of the relevant lay and medical evidence, the Board finds that the VA examiner's conclusions about the onset and development of the lipomas outweights the Veteran's lay statements to the contrary.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding that the Veteran's lipomas manifested during active service, were not aggravated beyond their natural progression by active service, and were not otherwise etiologically linked to any incident of active service, to include any possible environmental exposures, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for lipomas.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2015).


ORDER

The petition to reopen the previously denied and final claim of service connection for bilateral hearing loss is granted.  

Entitlement to service connection for lipomas is denied.  


REMAND

VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, including records from VA medical facilities.  38 C.F.R. § 3.159(c)(2) (2015).  

As discussed in the above decision, the Veteran's VA medical records include evidence that he underwent Audiology consultations in March 2014(See CAPRI, 4/16/2016, p. 441); and December 2015 (See CAPRI, 4/16/2016, p. 80).  Although those reports indicated that audiometry revealed borderline normal to normal hearing, neither report included the actual audiometric data or audiogram display.  However, both records include instructions stating "to view audiometric data, please refer to audiogram display under tools."  This statement appears to imply that audiometric data is available for both of those examinations, but was not printed when the records were associated with the claims file.  Because those records may have a direct bearing on any future etiology opinion, as is ordered below, the Board must remand this matter so that the RO can obtain the audiometric data referred to in the consultation reports.  

Further, once VA undertakes to provide a medical examination in a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was afforded a VA examination in connection with his hearing loss claim in May 2016 which found no evidence of hearing loss for VA purposes and therefore no etiology opinion was given.  However, as discussed above, evidence does exist that in March 2014 and December 2015, the Veteran does now, in fact, have hearing loss for VA purposes, as shown by his speech recognition scores per 38 C.F.R. § 3.385.  

The May 2016 Audiology examination did not provide an etiology opinion because it did not find that the Veteran presently had hearing loss at that time.  However, the requirement of a "current disability" is "satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or during the pendency of that claim," and "a claimant may be granted service connection even though the disability resolves prior to [VA's] adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, on remand, an addendum opinion should be obtained which addresses the March 2014 and December 2015 Audiology consultation notes and provides an etiology opinion.  

Concerning the claim for service connection of fibromyalgia, the Veteran was afforded a VA examination in May 2016 which opined against the Veteran's disability manifesting during service because there is no documentation that he had symptoms of fibromyalgia while in service.  An addendum opinion obtained in July 2016 considered whether the Veteran's fibromyalgia was either the result of or manifested by depression experienced in service, but also opined against a medical nexus.  

A lay person is competent to report observable symptomatology of an injury or illness.  Barr, 21 Vet. App. at 307-08.  The Veteran testified at the 2016 Board hearing that, although he was not formally diagnosed with fibromyalgia until 2009, he experienced stabbing and burning pain, beginning in his feet and knees and moving into his back, arms and neck as early as 2004 or 2005.  A review of the Veteran's service treatment records does show various complaints of pain throughout his active service, including a report of knee and back pain upon separation 2006 (See STRs, 4/24/2007, pt. 2, 49-52, 54-55, 66; pt. 3, 9).  Accordingly, on remand, an addendum opinion should be obtained which addresses the Veteran's lay testimony of pain during service, as well as the various documentations in his service treatment records.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain the audiometric data referred to in the March 2014 and December 2015 Audiology consultation reports, and associate that data with the claims file.  If the reports are unable to be obtained in full, the Veteran and his representative must be notified of this fact and the notification documented in the electronic claims file.

2. Thereafter, return the claims file to the examiner who conducted the May 2016 VA Audiology examination for an addendum opinion.  If the May 2016 examiner is unavailable, provide the complete claims file to another qualified examiner for the requested opinion.  The need for an additional examination is left to the discretion of the examiner selected to provide the opinion.

The examiner is requested to review the March 2014 and December 2015 Audiology consultation reports in their entirety.  
As the Veteran has demonstrated bilateral hearing loss for VA purposes via speech recognition scores during the appeal period, the examiner is asked to state whether it is at least as likely as not that the Veteran's hearing loss is etiologically linked to his in-service noise exposure.

A comprehensive rationale is to be provided, including citation to evidence in the record, known medical principles, and medical treatise evidence.  The examiner is reminded that an opinion based purely on normal hearing upon separation from service will be deemed inadequate and returned for further explanation.  

3. Thereafter, return the complete claims file to the examiner who provided the May 2016 VA opinion regarding fibromyalgia for an addendum opinion.  If the May 2016 examiner is unavailable to provide the opinion, provide the complete claims file to another qualified examiner for the requested opinion.  The need for an additional examination is left to the discretion of the examiner selected to provide the opinion.

The examiner is requested to review all of the evidence of record, including the Veteran's statements about the onset of pain in 2004-2005 (see,e.g., 2016 Board testimony at 3), and his complete service treatment records, and state whether it is at least as likely as not that the Veteran's fibromyalgia had onset during active service or is otherwise etiologically linked to any incidents of pain and/or depression which were documented during active service.  

In reaching the requested conclusion, the examiner is reminded that the Veteran is competent to report observable symptomatology during active service, including pain, even if not explicitly documented in his service treatment records.  Any opinion rendered should be accompanied by a complete rationale, and include citation to evidence in the record, known medical principles, and medical treatise evidence.

4. Thereafter, readjudicate the claims on appeal.  If any benefit sought should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


